



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Curry, 2014 ONCA 174

DATE: 20140305

DOCKET: C55497

Feldman, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Tyler Curry

Respondent

Philip Perlmutter and Davin Michael Garg, for the
    appellant

Ian Carter, for the respondent

Heard: September 16, 2013

On appeal from the acquittal entered on April 23, 2012 by
    Justice John A. McMunagle of the Superior Court of Justice, sitting without a
    jury.

Tulloch J.A.:

A.

OVERVIEW

[1]

This appeal arises from a fatal motor vehicle collision, resulting in
    the death of a front seat passenger, and bodily injuries to another passenger. 
    The collision occurred in the early morning hours of August 23, 2009, following
    a house party at which alcohol was consumed. The respondent was charged with six
    criminal offences arising out of the vehicle collision: dangerous driving causing
    death contrary to s. 249(4) of the
Criminal Code
; dangerous driving
    causing bodily harm contrary to s. 249(3); impaired driving causing death
    contrary to s. 255(3); impaired driving causing bodily harm contrary to s.
    255(2); driving with a blood alcohol concentration over 80 milligrams per 100
    millilitres of blood over 80 causing death contrary to s. 255(3.1); and
    driving over 80 causing bodily harm contrary to s. 255(2.1).

[2]

The respondent, the deceased passenger, Dylan Heisel, and a third
    passenger, Mason Amell, left the party in the respondents van.  The respondent
    was driving, the deceased was in the front passenger seat, and Mr. Amell was
    seated in the second row of the van.  The crash occurred about four minutes
    away from the party.

[3]

The respondent did not testify at trial and did not dispute that he was
    the driver when the van left the party, or that his ability to drive was
    impaired by alcohol. However, the respondent argued through counsel that he had
    switched seats with Mr. Amell within the short time and distance before the van
    veered off the road.

[4]

The trial judge accepted the respondents argument, primarily relying on
    an erroneous recollection of the evidence. He found that the evidence had not
    established beyond a reasonable doubt that the respondent was in fact the
    driver of the van at the time of the accident. He acquitted the respondent of
    all six counts as charged, but found him guilty of the lesser, included offence
    of driving over 80
simpliciter
.

[5]

The Crown appeals the acquittals under s. 676(1)(a) of the
Criminal
    Code
.  The Crown submits that the trial judge made errors of law in his
    treatment of the evidence that allow this court to order a new trial.

[6]

The Crown acknowledges that an appellate court does not have
    jurisdiction to overturn an unreasonable acquittal.  However, where there is an
    error of law arising from the trial judges failure to consider all of the
    evidence in relation to the ultimate issue of guilt or innocence, this court
    does have jurisdiction to intervene.  I agree.  For the reasons that follow, I
    would allow the appeal and order a new trial.

B.

THE FACTS

[7]

The respondent admitted several facts about the collision in an agreed
    statement of facts.

(1)

The Admitted Facts

[8]

The collision occurred less than five kilometres away from the location
    of the party in the early morning hours of August 23, 2009. The respondent
    admitted that the vehicle allegedly driven by him was travelling between 141
    and 167 kilometres per hour when it veered off the road and hit a tree. Dylan
    Heisel was in the front passenger seat of the vehicle and died as a result of
    injuries sustained in the collision.

[9]

A passerby, Luke Casselman, reported the incident to the fire department
    shortly after 2 a.m. At about 4 a.m., the respondents blood was drawn and
    subsequently analyzed for blood alcohol concentration. In an affidavit admitted
    on consent, the forensic toxicologist reported that the respondents blood
    alcohol concentration at the time of the collision was between 169 and 219 milligrams
    in 100 millilitres of blood, the maximum legal limit being 80 milligrams in 100
    millilitres of blood.

[10]

In
    light of these admissions, the only question at trial was whether the
    respondent was driving the vehicle at the time of the collision.

(2)

The Evidence at Trial

[11]

The
    Crown called 19 witnesses and the defence called one witness. The respondent
    did not testify. A brief review of some of the evidence is required.

[12]

Several
    witnesses who attended the party testified that the respondent was driving the
    van when he left the party. His passengers were the deceased and Mason Amell,
    who survived the collision along with the respondent.

[13]

As
    a result of the collision and the ensuing fire, the respondent suffered
    extensive second and third degree burns and an ankle fracture, but no
    concussion. Amell suffered minor burns, facial and other abrasions and
    lacerations, and a possible concussion.

[14]

Sergeant
    Muir is an officer who specializes in traffic collision investigations. He
    testified that ankle fractures such as the one suffered by the respondent occur
    more often in front seat occupants than in middle or rear seat occupants of
    vehicles involved in front-end collisions. On cross-examination, Sergeant Muir
    explained that broken ankles are common among front seat occupants involved in
    collisions, because the foot caddy can bend in a way that breaks the occupants
    ankle. Sergeant Muir had never seen a rear seat occupant suffer a broken ankle in
    a collision, and could not agree that it was possible for the respondent to
    have broken his ankle as a passenger in the rear of the van. In Sergeant Muirs
    opinion, Amells injuries, specifically lacerations to the scalp, chipped or
    broken teeth and a possible concussion, were more consistent with injuries that
    would be suffered by a passenger restrained by a seatbelt but not an airbag. The
    inference that follows from this evidence is that the respondent was the driver
    and Amell was the rear seat passenger at the moment of collision.

[15]

Amell
    testified that he consumed alcohol both before and at the party. He got into
    the back of the van to leave the party, and the respondent was in the driver
    seat. He testified that he put his head down and has no recollection of the
    collision, but believes that he squeezed out of the passenger door and went
    around to the driver side of the van to check on the respondent.

[16]

Amell
    initially conceded that it might have been possible for the driver and
    passenger to switch seats without exiting the vehicle, but later testified that
    to do so would probably require the passenger to exit the vehicle in order to
    switch positions with the driver.

(3)

The Casselmans Testimony

[17]

The
    testimony of Miranda and Luke Casselman and the treatment of this testimony by
    the trial judge figured prominently in the arguments on appeal.

[18]

Miranda
    Casselman testified that, on the night of the collision, she and her husband
    were returning from Ottawa to Brockville when she saw a fire near the road.
    Luke Casselman was driving the car and pulled over about 30 or 40 feet past the
    fire. Miranda looked in the passenger side rear view mirror and, without
    adjusting her position, saw someone standing on the driver side of the van and
    holding on to the drivers door. Her evidence in chief included the following
    exchange:

Q.      So to be clear then, did you actually see [this
    individual] get out of the van, or did you just see him when he was standing
    beside the van and he was already outside?

A.      When I seen him, he was outside of the van.

Miranda was pressed on cross-examination about whether
    she had actually seen this individual roll out of the vehicle, as she had said
    in her statement to police. I reproduce the exchange on cross-examination here:

Q.  [I]s that a true answer? Did you actually see someone roll
    out of the vehicle? I know it happened a while ago, but I want you to think
    about it; its very important.

A.  I cant remember. I know that I seen someone holding onto
    the door and maybe I did at the time see them roll out, but now I dont really
    want to say something that is for sure if I dont know if it is for sure, so.



Q.  All right. So immediately after this traffic event you saw
    Mason Amell come out of the drivers seat, out of the drivers door, on to the
    ground there. Is that correct?

A.  Yes.

Q.  And you are sure of that.

A.  What I can remember for sure is remembering him standing
    there holding on to the door.

[19]

She
    was confronted on cross-examination with her prior statement in which she said
    that she saw, through the rear view mirror, someone roll out of the vehicle;
    Miranda agreed that, at the time that I can remember, she had in fact seen
    someone roll out of the vehicle. However, on re-examination she clarified that
    she remembered seeing the individual standing by the vehicle and holding the
    door.

[20]

Miranda
    testified that she ran toward the individual standing on the driver side of the
    van and encouraged him to move away from the van toward her. She identified
    this person as Amell. She then looked over and saw the respondent engulfed in
    flames and coming around the front of the van from the passenger side.

[21]

In
    a handwritten statement taken at the scene, Miranda indicated that the first
    person to exit the van came from the passenger side and the second person 
    more engulfed in flames  came from the driver side. At trial, Miranda
    testified that the earlier handwritten statement was incorrect. According to
    Mirandas testimony, the opposite was true; the taller, less burned man was
    actually the one on the driver side. Miranda clarified her recollection in
    answers to police very shortly after she made the initial handwritten
    statement.

[22]

Luke
    Casselmans testimony was similar to Mirandas. He testified that he knew the
    respondent, the deceased and Amell from playing hockey. Luke testified that he
    stopped his car after passing the fire and backed up to about 40 feet from the
    van. He saw what appeared to be a person falling out of the vehicle on the
    driver side.  The following exchange occurred on cross-examination:

Q.  Okay. And did you see the person, in the mirror, land on
    the ground?

A.  Yes.

Q.  All right. And you have this as a clear and vivid memory.

A. Yeah, thats probably one of the clearest memories of the
    night I have.

Luke testified that he saw this person get up and
    identified him as Amell. He then saw the respondent come around the front of
    the van from the passenger side:

Q.  [W]here did you first see [the respondent]?

A.  I seen him coming from the other side of the vehicle. Like,
    I never - I never seen him on the other side of the vehicle; I seen him coming
    from there, like, because the van would have obstructed my view.

[23]

Luke
    testified that he assumed, based on what he had seen, that Amell was driving
    the van at the time of the collision:

Q.  Okay. All right. So at this point, after what you had seen,
    based on who you saw getting out of the vehicle from [sic], and coming around
    the vehicle, did you presume that Mason Amell was the driver and that Tyler
    Curry was the passenger?

A.  Yes, that was my assumption and thats what I still thought
    until this trial started.

[24]

David
    McPhail, who arrived on the scene with his family after Luke Casselman and his
    wife, testified that the fire in the van appeared to be spreading from the
    front of the van toward the rear. Michelle McPhail testified that when they
    arrived on the scene, the front of the van was engulfed in flames. David
    McPhail moved his parked car further away from the van, as did the Casselmans
    at his suggestion. He was concerned that the fire would eventually reach the
    gas tank and cause an explosion. After the cars were moved, there was an
    explosion from the van.

C.

THE TRIAL
    JUDGES REASONS

[25]

In
    oral reasons amounting to 89 pages of transcript, the trial judge acquitted the
    respondent of the more serious charges, convicting only on the lesser, included
    charge of over 80
simpliciter
.

[26]

The
    trial judge began by reviewing the general principles concerning the
    presumption of innocence, the standard of reasonable doubt and the assessment
    of credibility. Next, the trial judge reviewed the evidence of the witnesses at
    trial, finding no doubt whatsoever that the respondent was seated in the
    driver seat when the van left the party, as confirmed by six witnesses.

[27]

The
    defence position was that the respondent and Amell had switched positions so
    that Amell was driving at the time of the collision. The trial judge found that
    there was sufficient time for the respondent and Amell to have switched
    positions inside the van between leaving the party and the accident.

[28]

The
    trial judge summarized the evidence of Luke Casselman, whom he described as,
    from the Courts perspective, the most important witness in this trial.
    Although Luke Casselman did not testify that he saw the respondent exiting the
    van or Amell driving it, the trial judge summarized his evidence in the
    following manner:

[Luke Casselman] also testified that he saw Tyler Curry get out
    of the passenger side of the van, through the passenger door. Why is this
    evidence so important? The reason is that unlike Miranda Casselman, he has
    known these young men his entire life. He went to school with them and he
    played minor hockey with them. He testified that he called 911 at 2:15 a.m., as
    he saw Tyler Curry coming out of the front passenger door and continuing around
    the front of the van. He referred to the question from the Crown as to who was
    driving, as the clearest memory I have is that Mason Amell was the driver.

[29]

After
    summarizing some of the Crowns arguments and setting out the defence position,
    the trial judge concluded as follows:

The major difficulty with the Crowns position, and ultimately
    what causes this Court to have a reasonable doubt as to who in fact was the
    driver, is that Luke Casselman grew up and played minor hockey with both [the
    respondent] and Mason Amell. He knew both men personally and for a good number
    of years, and therefore was able to recognize both men by their sheer physical
    size difference.



In answer to the prosecutions question as to who was driving,
    Luke Casselmans response was, and for this Court, the most powerful evidence
    of this case, when he stated that the clearest memory I have is that Mason
    Amell was the driver. Despite the Crowns most diligent efforts to weaken the
    eyewitness testimony of the Casselmans, who were called by the Crown, I am
    simply unable to reject their evidence.

[30]

The
    trial judge also found the respondent not guilty of being a party to the
    offences. On appeal, the Crown does not take issue with this conclusion.


D.

THE
    PARTIES SUBMISSIONS

(1)

The Crown

[31]

The
    Crown argues that the trial judge made a number of errors in his approach to
    the evidence. First, the Crown says that, largely as a result of
    misapprehending the Casselman evidence, the trial judge did not consider the
    evidence in its totality and did not assess individual pieces of evidence in
    the context of the evidence as a whole. This is exemplified in the trial judges
    application of the standard of reasonable doubt to an individual piece of
    evidence  the respondents ankle injury; he stated that the Court is left
    with a doubt as to exactly how Tyler Currys ankle was broken. Second, the
    trial judge adopted Luke Casselmans inference that Amell was the driver, when
    he should have drawn his own inferences from the evidence. Finally, in treating
    the possibility that the respondent and Amell had switched seats in the vehicle
    as giving rise to a reasonable doubt, the trial judge erred by relying on
    speculation and conjecture.

[32]

The
    Crown argues that these errors in the treatment of the evidence are errors of
    law that engage this courts jurisdiction on a Crown appeal from acquittal. The
    Crown further submits that the errors might reasonably be thought, in the
    concrete reality of the case, to have had a material bearing on the acquittal.

(2)

The Respondent

[33]

The
    respondent submits that the trial judge outlined the correct legal principles
    and considered all of the evidence before him. Although the trial judge
    misstated the Casselmans evidence, it was reasonable for the trial judge to
    infer from the evidence that Amell was in fact the driver. The respondent
    points to s. 676(1)(a) of the
Criminal Code
, which restricts the
    Crowns right of appeal from an acquittal, including a conviction on lesser and
    included charges, to any ground of appeal that involves a question of law
    alone. The respondent suggests that the Crowns real concern in this case is
    that the trial judge misapprehended the Casselmans evidence, an error which,
    in the respondents submission, is not a question of law. The appeal should be
    dismissed on this basis.

[34]

As
    for the trial judges reference to the respondents ankle injury, the
    respondent argues that the trial judge simply used the word doubt to reject
    the inference that the respondent was the driver because he sustained an ankle
    injury. The trial judge noted expressly that he could not apply the reasonable
    doubt standard to individual pieces of evidence.

[35]

In
    response to the Crowns submission that the trial judge adopted the Casselmans
    inferences on who was driving the vehicle, the respondent argues that a trial
    judge is entitled to accept inferences that arise from a witnesss testimony,
    regardless of whether the witness agrees with those inferences. The inference
    that Amell was the driver was available on the evidence.

[36]

Finally, with respect to the trial judges supposed
    reliance on speculation and conjecture in reaching reasonable doubt, the
    respondent submits that the lack of an evidentiary foundation for reasonable
    doubt is not an error of law for the purposes of a Crown appeal of an acquittal.


E.

ANALYSIS

(1)

Governing Principles

[37]

Section
    676(1)(a) of the
Criminal Code
restricts the Crowns right of appeal
    from an acquittal, including a conviction on lesser and included charges, to
    any ground of appeal that involves a question of law alone. The Crown is not
    entitled to argue that an acquittal was unreasonable,
provided that the
    trial judge took a legally correct approach to the evidence
:
R. v.
    Rudge
, 2011 ONCA 791, 108 O.R. (3d) 161, at para. 35, leave to appeal
    refused, [2012] S.C.C.A. No. 64.

[38]

In
R. v. J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R. 197, the Supreme Court of
    Canada addressed the vexed question of what constitutes a question of law
    alone for the purposes of a Crown appeal. Cromwell J. outlined a list of four
    situations  not necessarily exhaustive  in which alleged shortcomings in a
    trial judges assessment of evidence can amount to a reviewable error of law.

[39]

At
    issue in this appeal is the fourth kind of error: this occurs when the trial
    judge fails to consider all of the evidence in relation to the ultimate issue
    of the accuseds guilt:
J.M.H.
, at para. 31.

[40]

The
    Supreme Court of Canada has addressed this category of error on several
    occasions. First, in
R. v. Morin
, [1988] 2 S.C.R. 345 (
Morin I
),
    Sopinka J. considered a charge that invited the jury to apply the reasonable
    doubt standard of proof to individual pieces of evidence, and concluded as
    follows, at p. 358:

The effect of [these misdirections] may very well have been
    that the jury examined evidence that was crucial to the Crowns case in bits
    and pieces. Standing alone or pitted against the evidence of the accused
    without the support of other evidence, much of this evidence might have been
    discarded as not measuring up to the test. When the jury came to consider the
    Crowns case as a whole there may not have been very much left of it. We cannot
    know for certain, but this scenario is a very likely one and the charge
    therefore constituted a serious misdirection.

[41]

Second,
    in
R. v. B. (G.)
, [1990] 2 S.C.R. 57, Wilson J. relied on
Morin I
to dismiss an appeal from a judgment of the Court of Appeal for Saskatchewan,
    allowing a Crown appeal from acquittal on charges of sexual assault. Wilson J.
    confirmed, at pp. 71-72, that appellate jurisdiction exists where the trial
    judges approach to the evidence is erroneous:

[T]his Court has recognized appellate jurisdiction where the
    question of law originates from the trial judges conclusion that he or she is
    not convinced of the guilt of the accused beyond a reasonable doubt because of
    an erroneous approach to, or treatment of, the evidence adduced at trial.



A question of law may also arise, it seems to me, when the
    trial judge misdirects himself or herself with respect to the relevant
    evidence. Indeed, the Court of Appeal in this case reversed the acquittals
    after concluding that an error of law had arisen due to the trial judges
    failure to properly direct himself to all the evidence bearing on the relevant
    issues.

[42]

Wilson
    J. relied on
Morin I
for support, addressing the effect of that case,
    at p. 77:

I believe that
Morin
highlights the fact that the
    approach taken by the trial judge to the evidence must be correct in law so as
    to ensure that the final step in the process, the weighing of the evidence, is
    not flawed.A review of the trial judges decision in this case makes it clear
    that he failed to consider the evidence in its totality.

[43]

Wilson
    J. found in
B. (G.)
that the trial judge erred in law by failing to
    consider the combined effect of the evidence of the Crowns witnesses. The
    trial judge in
B. (G.)
had rejected the evidence of one of the Crown
    witnesses and only then proceeded to consider the evidence of the second. The
    trial judge also failed to consider aspects of the evidence corroborating the
    Crowns position or individual pieces of evidence in the context of the
    evidence as a whole. Evidence was viewed without the support of other
    evidence, amounting to serious misdirection.

[44]

Third,
    in
R. v. Morin
, [1992] 3 S.C.R. 286 (
Morin II
), Sopinka J.
    explained that
G.B.
recognized three grounds that may constitute an
    error of law in the assessment of facts, and confirmed that one of the three
    arises when the trial judge fails to consider the totality of the evidence in
    relation to the ultimate issue:
Morin II
, at pp. 295-96. However, a
    trial judge is not required to refer to every item of evidence or detail the
    manner in which each item of evidence is assessed:
J.M.H.
, at para.
    32.

[45]

More
    recently, in
Rudge
, this court considered an appeal from the
    respondents acquittal on charges of breach of trust by a public official. The
    Crown alleged that the respondent had leaked confidential police documents to a
    criminal organization. The Crowns evidence included leaked documents connected
    to the respondent and phone records linking the respondent to a member of the
    Hells Angels.

[46]

In
Rudge
, Epstein J.A. relied on this fourth category of legal error to
    order a new trial.  She found that, by considering each of the Crowns strands
    of evidence separately, the trial judge had failed to examine the evidence as a
    whole in relation to the ultimate question of guilt. The trial judge also erred
    by failing to factor into his analysis important evidence undermining the
    defence theory that a third-party theft had caused the leak. Epstein J.A. stated
    as follows, at para. 47:

It is for the Crown to establish beyond a reasonable doubt that
    the accused committed the offence with which he or she has been charged. That
    said, the prosecution is entitled to a legally correct approach to the evidence
    that bears upon the determination of whether the onus has been met  a
    contextual approach based on a full evidentiary footing in which the proper
    standard of proof is applied.

[47]

Collectively,
    these authorities confirm that a question of law for the purposes of s. 676 is
    engaged when the evidence led by the Crown is not considered in its totality by
    the trial judge.

(2)

Application to the Facts

[48]

The
    primary issue on appeal is whether the court in this case has jurisdiction to
    order a new trial. A trial judges error must amount to a question of law alone
    for the court to have jurisdiction pursuant to s. 676 of the
Criminal Code
.

[49]

The
    respondent concedes that the trial judge misapprehended portions of Miranda
    Casselmans testimony and portions of Luke Casselmans evidence. Contrary to
    the trial judges reasons, neither of the Casselmans actually testified that
    they saw Amell as the driver or the respondent exit the van on the passenger
    side.

[50]

In my view, the trial judges misapprehension of the
    Casselmans testimony although very serious because of the emphasis the trial
    judge put on Casselmans evidence, would not be sufficient, on its own, to amount
    to a question of law. But the misapprehension led the trial judge to make other
    errors of law in his treatment of the evidence. His approach to the totality of
    the evidence amounts to an error of law.

[51]

Blinded
    by what he mistakenly believed was Casselmans evidence, the trial judge failed
    to adequately factor into his analysis other important evidence that severely
    undermined the theory of the defence:
Rudge
, at para. 50. There was an
    overwhelming body of evidence incompatible with the suggestion that Amell,
    rather than the respondent, was the driver at the time of the collision,
    including the following:

·

Miranda Casselman testified that she saw Amell  the larger of
    the two men  holding on to the drivers door, which photographs indicate was
    severed from the rest of the vehicle;

·

Miranda Casselman provided, at the scene of the collision, a
    handwritten statement to police indicating that she saw the
respondent
on the driver side and
Amell
on the passenger side;

·

According to Sergeant Muirs testimony, the respondents injuries
    were more consistent with a front seat occupant of a vehicle involved in a
    front-end collision whereas Amells were more consistent with a rear seat
    occupant;

·

Sergeant Muir could not agree that the respondent could have
    suffered a broken ankle as a rear seat passenger in the van;

·

Whereas the drivers door was severed from the vehicle, allowing
    for egress, photographs indicated that an exit through either of the vans
    sliding passenger doors would have been difficult or impossible;

·

The scene of the collision was less than five kilometres from the
    location of the party where the respondent was seen driving the van, or
    approximately four minutes away if traveling at a reasonable speed, leaving
    very little (if any) opportunity for the driver and rear-seat passenger to
    switch places; and

·

The respondent suffered more severe burns than Amell, consistent
    with a front seat passenger involved in a fire starting in the front of the
    vehicle and spreading toward the back, as indicated by the McPhails evidence.

[52]

Some
    of this evidence was ignored by the trial judge. Some of it was referred to by
    the trial judge when he summarized the positions of the Crown and the defence,
    but he did not engage in any meaningful assessment of it. In particular, the
    trial judge failed to assess his inference from the Casselman evidence in the
    context of the case as a whole, which overwhelmingly pointed to the respondent
    as the driver of the van at the time of the collision. At no time did the trial
    judge explain why he accepted the Casselmans testimony in the face of
    conflicting evidence tendered by the Crown. The trial judge simply concluded
    that the Casselmans testimony was the major difficulty with the Crowns
    position. Because the trial judge failed to assess the totality of the Crowns
    evidence, the Crown did not obtain the legally correct, contextual approach to
    the evidence to which it was entitled:
Rudge
, at paras. 47-48.

[53]

Compounding
    this error, the trial judge applied the standard of proof in piecemeal fashion,
    which is an error in the nature of
Morin I
. The trial judge concluded
    that he was left with doubt as to how the respondents ankle injury was
    sustained. As a result, he discounted Sergeant Muirs evidence entirely, instead
    of considering, in the context of the evidence as a whole, both the evidence of
    the ankle injury and the remoteness of the possibility that it could have been
    sustained in some fashion other than in the front seat of the vehicle in the
    collision. In the language of
Morin I
, the effect of this error may
    well have been that evidence crucial to the Crowns case was examined in bits
    and pieces.

[54]

In
    the concrete reality of the facts of this case, these errors might reasonably
    be thought to have had a material bearing on the acquittal:
R. v. Graveline
,
    2006 SCC 16, at para. 14. The trial judge repeatedly emphasized that it was the
    Casselman evidence, and particularly the evidence of Luke Casselman, that
    created reasonable doubt. He said that [i]t is the combination and totality of
    Miranda and Luke Casselmans evidence that causes this Court to have a
    reasonable doubt as to who the driver was. He referred to Luke Casselman as
    the most important witness in this trial and the implicated portion of his
    testimony as the most powerful evidence of this case. Given the trial judges
    own statements to the effect that he decided the case on the basis of the
    Casselmans evidence, it is clear that legal error in the treatment of this
    evidence and the evidence significantly undermining it had a material bearing
    on his decision to acquit.

[55]

The
    evidence of the respondents ankle injury was a compelling aspect of the
    Crowns case. Sergeant Muir testified that he had never seen an ankle injury in
    a passenger seated in the rear of a vehicle involved in a collision. An error
    by the trial judge that effectively caused this piece of evidence to be given
    no weight would also be expected to have had a material bearing on the
    respondents acquittal.

[56]

For
    these reasons, I would allow the appeal and order a new trial.

[57]

It
    is unnecessary, given this conclusion, to consider the Crowns remaining submissions
    that the trial judge erred by abdicating to a witness the responsibility of
    drawing inferences and by relying on speculation or conjecture as a basis for
    reasonable doubt, which the Crown did not pursue in its oral submissions.

Released:

MAR -5 2014                          M. Tulloch J.A.

KF                                         I agree K.
    Feldman J.A.

I agree
    P. Lauwers J.A.


